lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2306 DiSCip|inary DOCket NO. 3

Petitioner : No. 9 DB 2015
v. : Attorney Registration No. 90668
W|LLlAl\/| C. KERR, lll, : (Clearfied County)
Respondent
ORDER

 

PER CUR|AM

AND NOW, this 14th day of December, 2016, upon consideration of the Report
and Recommendations of the Disciplinary Board, Respondent William C. Kerr, lll, is
suspended from the Bar of this Commonwealth for a period of one year, to be followed
by a one-year period of probation, subject to the following conditions:

1. Respondent shall continue treatment for diabetes and any other

health problems;

2. Respondent shall cooperate with the directions of his supervising

physician, take medications as prescribed, and engage in therapy and

counseling as directed;

3. During the period of probation, Respondent’s physician shall make

quarterly written reports, including medication and dosage prescribed, the

nature and frequency of recommended therapy, the identity of health

service providers, and an assessment of Respondent’s health. Such

reports shall be forwarded to the Secretary of the Disciplinary Board and
the Office of Disciplinary Counsel; and

4. Respondent shall provide written reports to the Secretary of the
Disciplinary Board and the Office of Disciplinary Counsel related to clients’
files in his former law office, reflecting that he has identified all files he
currently possesses, notified the clients of that fact, and indicated whether

the client has requested and/or received the return of the file.

Respondent is directed to comply with all the provisions of Pa.R.D.E. 217 and shall pay

costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).